Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/432,801.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/432,801 contain every element of claims 1-20 of the instant application and such anticipate claims 1-20 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application #17/680,985 corresponds to claim 1 in the co-pending application #16/432,801. 
Claim 1 of the instant application recites “defining a training routine for a specific attack of a computing platform; and generating a simulation of the specific attack by executing the training routine within a controlled test environment”.  It would have been obvious to modify claim 1 of the co pending application to add “utilizing artificial intelligence /machine learning to define defining a training routine for a specific attack of a computing platform including: defining symptoms of the specific attack, and defining behaviors of the specific attack…”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In particular, claims 8-14 claims "A machine readable medium comprising ...” See Applicant’s Specification (paragraph 248); and is thus non-statutory for that reason (i.e., “The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave…”). The medium claim is evidence that the claim could be software. The software claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory process, as they are not "acts" being performed. Such claimed computer program (software) does not define any structural and functional interrelationships between the computer program and other elements of a computer, which permit the computer program's functionality to be realized. As such, software (functional descriptive material) per se not claimed as embodied/encoded in computer- readable media is not statutory for that reason (i.e., "When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"). Software by itself is not capable of causing functional change in the computer (transform underlying claimed subject matter to a different state or thing), nor machine (not tied to another statutory class, such as a particular apparatus), nor manufacture, nor composition of matter (i.e., tangible "thing" or) and therefore non-statutory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (US Patent Pub. 20190199739).

As per claims 1, 8 and 15: A computer-implemented method, executed on a computing device, comprising: 
defining a training routine for a specific attack of a computing platform (Paragraph 48; training data for training a malware detector that assesses network traffic may be obtained by executing one or more malware samples and capturing information about the resulting traffic flows); and 
generating a simulation of the specific attack by executing the training routine within a controlled test environment (Paragraph 48; simulation environment 402 may be any form of contained or restricted environment, such as a sandbox network. For example, in some cases, malware sample 404 may be executed within a virtual machine (VM), so as not to generate malicious traffic in a user network).
As per claims 2, 9 and 16: The computer-implemented method of claim 1 wherein generating a simulation of the specific attack by executing the training routine within a controlled test environment includes: rendering the simulation of the specific attack on the controlled test environment (See Anderson, Paragraph 48; simulation environment 402 may be any form of contained or restricted environment, such as a sandbox network. For example, in some cases, malware sample 404 may be executed within a virtual machine (VM), so as not to generate malicious traffic in a user network).
As per claims 3, 10 and 17: The computer-implemented method of claim 1 further comprising: allowing a trainee to view the simulation of the specific attack (See Anderson, Paragraph 49; From the execution of malware sample 404 in simulation environment 402, simulation environment data 406 may be captured and provided to training process 249).
As per claims 7, 14 and 21: The computer-implemented method of claim 1 wherein the controlled test environment is a virtual machine executed on a computing device (See Anderson, Paragraph 48; simulation environment 402 may be any form of contained or restricted environment, such as a sandbox network. For example, in some cases, malware sample 404 may be executed within a virtual machine (VM), so as not to generate malicious traffic in a user network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Pub. 20190199739) in view of Louie (US Patent Pub. 20200106792).

As per claims 4, 11 and 18: The computer-implemented method of claim 3 further comprising: generating a simulation of the specific attack by executing the training routine within a controlled test environment (Paragraph 48; simulation environment 402 may be any form of contained or restricted environment, such as a sandbox network. For example, in some cases, malware sample 404 may be executed within a virtual machine (VM), so as not to generate malicious traffic in a user network).
Anderson does not specifically disclose allowing a trainee to provide a trainee response to the simulation of the specific attack (See Louie; See Abstract, Paragraph 7; one such model known as DeepHack learns to generate exploits but acquired its training data from variations on tools such as sqlmap. The disclosed invention provides the ability to source training data and labels from human testers on an ongoing basis and use Machine Learning functionality to create dynamic models based on the action of the trainers and trainees during cyber-attack training sessions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Anderson and Louie in it’s entirety, to modify the technique of Anderson for simulation environment data 406 may be captured and provided training process by adopting Louie's teaching for collecting penetration tester data, i.e. data from one or more simulated hacker attacks on an organization's digital infrastructure in order to test the organization's defenses. The motivation would have been to improve detecting training routines for a specific attack.


Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Pub. 20190199739) in view of Louie (US Patent Pub. 20200106792) and Daniel (US Patent Pub. 20090220929).

As per claims 5, 12 and 19: The computer-implemented method of claim 4 further comprising: allowing a trainee to provide a trainee response to the simulation of the specific attack (See Louie; See Abstract, Paragraph 7; one such model known as DeepHack learns to generate exploits but acquired its training data from variations on tools such as sqlmap. The disclosed invention provides the ability to source training data and labels from human testers on an ongoing basis and use Machine Learning functionality to create dynamic models based on the action of the trainers and trainees during cyber-attack training sessions).
Anderson in view of Louie do not specifically disclose determining the effectiveness of the trainee response (See Daniel; Paragraph 80; wherein a trainee certification grade is objectively generated based on the measurement of the trainee simulation performance).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Anderson, Louie and Daniel in it’s entirety, to modify the technique of Anderson for simulation environment data 406 may be captured and provided training process by adopting Daniel's teaching for wherein a trainee certification grade is objectively generated based on the measurement of the trainee simulation performance. The motivation would have been to improve detecting training routines for a specific attack.
As per claims 6, 13 and 20: The computer-implemented method of claim 5 wherein determining the effectiveness of the trainee response includes: assigning a grade to the trainee response (See Daniel; Paragraph 80; wherein a trainee certification grade is objectively generated based on the measurement of the trainee simulation performance).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433